DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	In the amendment filed on 03/03/2022, claims 1, 4, 6, 8, 10-11, 13, 15, 18, and 20 have been amended. Claims 2-3, 5, 7, 9, 12, 14, 16-17, and 19 have been kept original. The currently pending claims considered below are Claims 1-20.

Claim Objections
4.	Claims 1, 8, and 15 are objected to because of the following informalities:  
The claims similarly recite “a particular user” in the begin of the claims then recite “the user” several times in the claims. To remain consistent when referring to term “the user” the claims will be interpreted as “the particular user”. 
Appropriate correction is required.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims similarly recite “… a set of events associated with a particular user …” later on the claims is recite “wherein the event dataset connects the set of events in chronological order based on the timestamps and the device” The is not clear if the second recited set of events are the same or referring to the first set of events recited in the claims. If the second set of evens are referring to the first set of events recited it should be amended to recited “wherein the event dataset connects the set of events associated with a particular user in chronological order based on the timestamps and the device”. For those reasons the claims are render indefinite. 
Claims 2-7, 9-14, and 16-20 are rejected for incorporating the deficiencies of parent claims 1, 8, and 15, respectively.

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1-8, 8-12, and 15-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Dwivedi et al. (US 11151125 B1) in view of Asano (US 20130194604 A1) in further view of Xie et al. (US 20100313264 A1).

As per claim 1, Dwivedi teaches a computer-implemented method comprising (Dwivedi, fig. 5A, Column 20, Lines 55-56, a flow chart of an example method that illustrates how indexers process in a computer environmental):
generating and storing, by an event analytics system (Dwivedi, fig. 1:108, Column 5, Lines 32-34, “A data intake and query system can index and store data in data stores of indexers, and can receive search queries causing a search of the indexers to obtain search results.” Where the data intake and query system is interpreted as the event analytics system. The data intake and query system generates index and stores the data in the stores of indexers, see fig. 5A);
wherein the event dataset connects the set of events in chronological order based on the timestamps and the device identifier (Dwivedi, fig. 5C:535-536, Column 27, Lines, 35-53, the events in the table is organized in a chronological order based on time and host name. where the time is a timestamp and the hostname is a device identifier);
appending, by the event analytics system, the second event data to the event dataset (Dwivedi, fig. 7C:731, Column 49, Lines 50-63, a event data 731 is inherent to be generated and appended/stored to the data table prior to be display to the user. Where the data table is interpreted as the event dataset, and the event data 731 is interpreted as the second event data. Further, 5C:518, Column 24, Lines 27-28, the indexer stores the events with an associated timestamp in a data store. Where the indexer is interpreted to appending the events with an associated timestamp in a data store. Once storing means adding the event to the data store);
However, it is noted that the prior art of Dwivedi does not explicitly teach “an event dataset including first event data for a set of events associated with a particular user, the first event data comprising a plurality of timestamps, a device identifier, and a null value for a user identifier field; identifying, by the event analytics system, second event data for a second event associated with the user, the second event data for the second event comprising a timestamp, the device identifier, and a user identifier value for the user; asynchronously to generating and storing the event dataset, based on the identity mapping and a predetermined look-back window, updating, by the event analytics system, the first event data to include the user identifier value for the user in the user identifier field.”
On the other hand, in the same field of endeavor, Asano teaches an event dataset (Asano, fig. 5C, par. [0049], “a subscription table 83” Wherein the subscription table is interpreted as the event dataset) including first event data (Asano, fig. 5C, par. [0049]-[0052], [0114], the subscription table has an event type 01. The event type 01 hereinafter interpreted as the first event data) for a set of events (Asano, fig. 5C, par. [0049]-[0052], [0114], the subscription table has two events identified with the event type code 01 hereinafter interpreted as the set of events) associated with a particular user (Asano, fig. 5C, par. [0114]-[0116], [0121], “the event type code "01" and the user ID "TARO.SUZUKI", which are respectively filter elements of the first row of the table illustrated in FIG. 5C,” where the user with user ID "TARO.SUZUKI" is interpreted as the particular user), 
the first event data comprising a plurality of timestamps (Asano, fig. 5C, par. [0049]-[0052], [0114], the subscription table has an event type hereinafter interpreted as the first event data occurs in two different time stamp),
a device identifier (Asano, fig. 5C, par. [0049]-[0052], [0114], the subscription table has an event type hereinafter interpreted as the first event data has  in the terminal having the IP address included in the row of generation of the event corresponding to the event code. Wherein the IP address is the terminal/device identifier), and 
a null value for a user identifier field (Asano, par. [0070], [0079], [0095], “Further, event generator 712 sets the machine ID or the user ID, and the job ID with a "NULL" value as the values of the "EventArgs" 713, and calls the event notification manager 721, which is the event handler.” Where int the user ID with a “NULL” is interpreted as the null value for the user identifier field);
identifying, by the event analytics system, second event data (Asano, fig. 5C, par. [0049]-[0052], [0114], the subscription table has an event type 02. The event type 02 is interpreted as the second event data) for a second event (Asano, fig. 5C, par. [0049]-[0052], [0114], the subscription table has an event type 02 the event associate with the event type 02 hereinafter interpreted as the second event data) associated with the user (Asano, fig. 5C, par. [0114]-[0116], [0121], the event type code "02" and the user ID "JIRO.MAEDA", The user ID equal "JIRO.MAEDA" is interpreted as the identification of a user that is associated with the event), 
the second event data for the second event comprising a timestamp (Asano, fig. 5C, par. [0049]-[0052], [0114], the subscription table has an event type hereinafter interpreted as the first event data occurs in one different time stamp), 
the device identifier (Asano, fig. 5C, par. [0049]-[0052], [0114], an terminal having the IP address included in the row of generation of the event corresponding to the event code. Wherein the IP address is the terminal/device identifier, see fig. 5C), and 
a user identifier value for the user (Asano, fig. 5C, par. [0114]-[0116], [0121], the event type code "02" and the user ID "JIRO.MAEDA", The user ID equal "JIRO.MAEDA" is interpreted as the identification of a user that is associated with the event. The value "JIRO.MAEDA" is the event field USER ID is the user identifier value for the user);
asynchronously to generating and storing the event dataset, based on the identity mapping and a predetermined look-back window (Asano, fig. 8:S23, par. [0077], “In step S23, the flow proceeds to step S24 when the difference between the time stamp included in the row and the current date and time is less than the lifetime; otherwise, the flow proceeds to step S29” Wherein the difference between the time stamp included in the row and the current date and time is interpreted as the predetermined look-back window. It is noted that identity mapping is taught by Xie, fig. 2:220, par. [0027], [0031]), updating, by the event analytics system, the first event data to include the user identifier value for the user in the user identifier field (Asano, fig. 8:S29, par. [0086]-[0087], “In step S29, the validity flag of the row is set to "0" via the subscription manager 720, and notification information is provided to the second SOAP processing unit 73 to inform the subscriber 66 in the host having the IP address included in the row of expiration of the lifetime.” Where the provided to the second SOAP processing unit 73 to inform the subscriber 66 in the host having the IP address included in the row of expiration of the lifetime are interpreted as the updating, by the event analytics system, the first event data to include the user identifier value for the user in the user identifier field. The updating is interpreted to occurs in different time as the generating and storing the event dataset. Therefore, the update occurs in a asynchronously manner. It do not occur not simultaneous or concurrent in time with the generating and storing the event dataset).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Asano that teaches an event notification system in which a plurality of devices is connected into Dwivedi that teaches storing information identifying journey instances within unstructured event data of a data intake and processing system. Additionally, this allow analysts to quickly search and analyze large set of raw machine data to visually identify data subsets of interest.
The motivation for doing so would be to alleviate the processing load of an image forming device (Asano par. [0004]). 
However, it is noted that the combination of the prior art of Dwivedi and Asano do not explicitly teach “based on the second event data, generating and storing, by the event analytics system, an identity mapping that maps the device identifier to the user identifier value for the user, wherein the event analytics system generates the identity mapping by storing the device identifier in association with the user identifier value for the user;”
On the other hand, in the same field of endeavor, Xie teaches based on the second event data, generating and storing, by the event analytics system, an identity mapping that maps the device identifier to the user identifier value for the user, wherein the event analytics system generates the identity mapping by storing the device identifier in association with the user identifier value for the user (Xie, fig. 2:220, par. [0027], [0031], “Taking a set of events (e.g., the input events 200) as input, two outputs may be generated: an identity mapping table (e.g., the identity mapping 220) that represents the mappings from unreliable IDs to reliable host entities (e.g., unreliable IDs 222 to reliable hosts 224))” Where reliable hosts are interpreted as the device identifier and, the unreliable IDs are interpreted as the user identifier. Where the identity mapping table is inherent to storing the device identifier in association with the user identifier which defines the identity mapping);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Xie that teaches directly observable identifier of host network traffic in the Internet into Dwivedi that teaches storing information identifying journey instances within unstructured event data of a data intake and processing system, and Asano that teaches an event notification system in which a plurality of devices is connected. Additionally, this allow analysts to quickly search and analyze large set of raw machine data to visually identify data subsets of interest.
The motivation for doing so would be to prevent unwanted traffic from a compromised host (Xie par. [0006]). 

As per claim 2, Dwivedi teaches wherein the user is a first user and the event dataset are a first event dataset, the method further comprising (Dwivedi, fig. 5C, Column 22, Line 52, “associated metadata as rows and column in the table” Where the table in fig. 5C is the first event dataset. Further, fig. 5C:541, Column 23, Lines 37-38, the user id of the person requesting the document. Where the first event in the table has the user id for the person named frank. The person with the user ID frank hereinafter interpreted as the first user): 
identifying, by the event analytics system, third event data for a third event associated with a second user (Dwivedi, fig. 5C:532, . 5C:329, Column 23, Lines 27-31, event data information for the event 532 is identified and extract from a source access log. Where the event 532 is the third event. The information in the column “Event 539” for the row event 532 is the third event data for the third event), 
the third event data comprising a timestamp (Dwivedi, fig. 5C:535, Column 22, Line 65, timestamps 535 can be generated for each event. For example, the timestamp for the event 532 is 10/10/2000 1:56p.m.), 
the device identifier (Dwivedi, fig. 5C:536, Column 22, Line 64, host 536 can be generated for each event. For example, the host name for the event 532 is www2), and 
a second user identifier (Dwivedi, fig. 5C:536, Column 75, Lines 27-29, “the first event and the additional event may include a field that indicates the same value associated with user identification (e.g., a user name).” For example, the user identification for the event 532 is bob); Page 2 of 14Appl. No. 16/783,954Attorney Docket No.: 058083-1161906-P9452-US Amdt. dated March 3, 2022 Response to Office Action of December 3, 2021 
updating the event dataset to include the third event data (Dwivedi, fig. 5C:536, 8A:808, Column 42, Lines 50-55, events list will be updated with events in the search results. Where the table showed in fig. 5C has events that is receiving updates. See, fig. 65:6506); and 
asynchronously to updating the event dataset to include the third event data (Dwivedi, fig. 19, Column 24, Lines 44-45, the respective queries of the first step and the second step optionally be executed in parallel. Where the execution of the queries in the data intake and query system is being in the same time/parallel/asynchronously, see also Column 78, Lines 59-6. Further, Column 51, Lines 25-31, the updates are continually which means that the updating for the table herein interpreted as the event dataset is asynchronously with all operations);
Additionally, Xie teaches generating an updated identity mapping by modifying the identity mapping to include the second user identifier (Xie, fig. 3, par. [0034]-[0037],  a iteratively updated of the identity mapping is created to track changes of each user ID is a tracked user ID that maps to a unique host. For example, “FIG. 3 illustrates an example set of input events (an example input of six user login events) shown on a timeline 300.” Where the mapping has the user identifier u2 herein could be interpreted as the second user identifier).

As per claim 3, Dwivedi teaches further comprising: identifying, by the event analytics system, fourth event data for a fourth event associated with the second user (Dwivedi, fig. 7B:713, Column 38, Lines 50-51, “events 713 to 715 will be identified based on the results returned from the keyword index.” Where the event 714 identified is associated with the user bob as illustrated in fig 7B:720), 
the fourth event data comprising a timestamp (Dwivedi, fig. 7B:714, has a time where the time is the timestamp) and the device identifier (Dwivedi, fig. 5C:536, Column 22, Lines, 64-65, a host name is on the second column of the second row of the table a host name is describe as “www2”. Where the host name is interpreted as the device identifier); and 
updating, by the event analytics system based on the updated identity mapping (Dwivedi, fig. 5C:536, 8A:808, Column 42, Lines 50-55, events list will be updated with events in the search results. Where the table showed in fig. 5C has events that is receiving updates. See, fig. 65:6506. It is noted that the identity mapping is teach by Xie, fig. 2:220, par. [0027], [0031], above), 
the event dataset to include the fourth event data with the second user identifier included (Dwivedi, fig. 7C, second row last column has event data include the fourth event data with the second user identifier included. For example, the user identifier include is named bob).  

As per claim 4, Dwivedi teaches wherein the device identifier is a first device identifier, the method further comprising (Dwivedi, fig. 5C:536, second column and first row has the first host name where the host name is the device identifier is the first device identifier. For example, www1 is the first device identifier for the event 531 of fig. 5C): 
identifying, by the event analytics system, third event data for a third event (Dwivedi, fig. 5C:533, . 5C:329, Column 23, Lines 27-31, event data information for the event 533 is identified and extract from a source access log. Where the event 533 is the third event. The information in the column “Event 539” for the row event 533 is the third event data for the third event), 
the third event data for the third event comprising a timestamp (Dwivedi, fig. 5C:535, Column 22, Line 65, timestamps 535 can be generated for each event. For example, the timestamp for the event 533 is 10/10/2000 1:57p.m.), 
a second device identifier (Dwivedi, fig. 5C:536, Column 22, Line 64, host 536 can be generated for each event. For example, the host name for the event 533 is www2), and 
the user identifier value for the user (Dwivedi, fig. 5C:536, Column 75, Lines 27-29, “the first event and the additional event may include a field that indicates the same value associated with user identification (e.g., a user name).” For example, the user identification for the event 533 is carlos); 
appending, by the event analytics system, the third event data to the event dataset with the second device identifier included (Dwivedi, fig. 5C:533, Column 49, Lines 50-63, an event data 533 is inherent to be generated and appended/stored to the data table prior to be display to the user. Where the data table is interpreted as the event dataset, and the event data 533 is interpreted as to have the third event data to the event dataset with the second device identifier included. Further, 5C:518, Column 24, Lines 27-28, the indexer stores the events with an associated timestamp in a data store. Where the indexer is interpreted to appending the events with an associated timestamp in a data store. Once storing means adding the event to the data store).  
Additionally, Xie teaches updating, by the event analytics system, the identity mapping to include the second device identifier (Xie, fig. 3, par. [0034]-[0037],  a iteratively updated of the identity mapping is created to track changes of each user ID is a tracked user ID that maps to a unique host. For example, “FIG. 3 illustrates an example set of input events (an example input of six user login events) shown on a timeline 300.” Where the mapping has the user identifier u2 herein could be interpreted as the second user identifier);

As per claim 5, Dwivedi teaches further comprising: generating, by the event analytics system, a report of the event dataset in association with the user (Dwivedi, fig. 8A, Column 42, Lines 10-23, a user selects specific time range in a user interface to search of events that occurs between the time range. The search produces a report contain a plurality of events. For example, the event list generates on fig. 8A:808 is a report originate from a user search based on predefine time range. Where the event list is the report); 
generating, by the event analytics system, a visualization of the report (Dwivedi, fig. 8A, Column 42, Lines 10-23, fig. 8A:808, “a "visualization tab" that displays various visualizations of the search results.” Where the visualizations is the visualization of the report); and 
providing, by the event analytics system to a resource provider computer, 
information for display of the visualization of the report (Dwivedi, fig.4, Column 17, Lines 52-55, “an interface application installed at a computer of the external result provider that ensures proper communication between the search support system and the external result provider.” Where the computer of the external result provider is the resource provider computer), 
thereby causing the resource provider computer Page 3 of 14Appl. No. 16/783,954Attorney Docket No.: 058083-1161906-P9452-USAmdt. dated March 3, 2022Response to Office Action of December 3, 2021to display the visualization of the report on a display component of the resource provider computer (Dwivedi, fig. 8A:808, Column 42, Lines 20-22, “The events tab also displays an events list 808 that enables a user to view the machine data in each of the returned events.”  Where the displayed event list is inherent to being displayed in the display component of the resource provider computer).  

As per claim 8, Dwivedi teaches a computing system comprising a processor and a non- transitory computer-readable medium coupled to the processor (Dwivedi, fig. 66, Column 167, Line 66, a computer-readable storage medium and a processor), 
the non-transitory computer-readable medium including instructions which, when executed by the processor, cause performance of a method comprising (Dwivedi, fig. 66, Column 167, Lines 66-67, “computer-readable instructions stored in a memory device (e.g., memory device(s) 76). A processor (e.g., processing device(s) 74) is "configured to execute a software program" when at least one value associated with the software program is stored in a register that is readable by the processor.”): 
wherein the event dataset connects the set of events in chronological order based on the timestamps and the device identifier (Dwivedi, fig. 5C:535-536, Column 27, Lines, 35-53, the events in the table is organized in a chronological order based on time and host name. where the time is a timestamp and the hostname is a device identifier); 
appending the second event data to the event dataset (Dwivedi, fig. 7C:731, Column 49, Lines 50-63, an event data 731 is inherent to be generated and appended/stored to the data table prior to be display to the user. Where the data table is interpreted as the event dataset, and the event data 731 is interpreted as the second event data. Further, 5C:518, Column 24, Lines 27-28, the indexer stores the events with an associated timestamp in a data store. Where the indexer is interpreted to appending the events with an associated timestamp in a data store. Once storing means adding the event to the data store);
However, it is noted that the prior art of Dwivedi does not explicitly teach “generating and storing an event dataset including first event data for a set of events associated with a particular user, the first event data comprising a plurality of timestamps, a device identifier, and a null value for a user identifier field; identifying second event data for a second event associated with the user, the second event data comprising a timestamp, the device identifier, and a user identifier value for the user; asynchronously to generating and storing the event dataset, based on the identity mapping and a predetermined look-back window, updating the first event data to include the user identifier value for the user in the user identifier field.”
On the other hand, in the same field of endeavor, Asano teaches generating and storing an event dataset (Asano, fig. 5C, par. [0049], “a subscription table 83” Wherein the subscription table is interpreted as the event dataset. Wherein the subscription table is interpreted to storing events that was generated) including first event data (Asano, fig. 5C, par. [0049]-[0052], [0114], the subscription table has an event type 01. The event type 01 hereinafter interpreted as the first event data) for a set of events (Asano, fig. 5C, par. [0049]-[0052], [0114], the subscription table has two events identified with the event type code 01 hereinafter interpreted as the set of events) associated with a particular user (Asano, fig. 5C, par. [0114]-[0116], [0121], “the event type code "01" and the user ID "TARO.SUZUKI", which are respectively filter elements of the first row of the table illustrated in FIG. 5C,” where the user with user ID "TARO.SUZUKI" is interpreted as the particular user), 
the first event data comprising a plurality of timestamps (Asano, fig. 5C, par. [0049]-[0052], [0114], the subscription table has an event type hereinafter interpreted as the first event data occurs in two different time stamp), 
a device identifier (Asano, fig. 5C, par. [0049]-[0052], [0114], the subscription table has an event type hereinafter interpreted as the first event data has  in the terminal having the IP address included in the row of generation of the event corresponding to the event code. Wherein the IP address is the terminal/device identifier), and 
a null value for a user identifier field (Asano, par. [0070], [0079], [0095], “Further, event generator 712 sets the machine ID or the user ID, and the job ID with a "NULL" value as the values of the "EventArgs" 713, and calls the event notification manager 721, which is the event handler.” Where int the user ID with a “NULL” is interpreted as the null value for the user identifier field);
identifying second event data (Asano, fig. 5C, par. [0049]-[0052], [0114], the subscription table has an event type 02. The event type 02 is interpreted as the second event data) for a second event (Asano, fig. 5C, par. [0049]-[0052], [0114], the subscription table has an event type 02 the event associate with the event type 02 hereinafter interpreted as the second event data) associated with the user (Asano, fig. 5C, par. [0114]-[0116], [0121], the event type code "02" and the user ID "JIRO.MAEDA", The user ID equal "JIRO.MAEDA" is interpreted as the identification of a user that is associated with the event), 
the second event data comprising a timestamp (Asano, fig. 5C, par. [0049]-[0052], [0114], the subscription table has an event type hereinafter interpreted as the first event data occurs in one different time stamp), 
the device identifier (Asano, fig. 5C, par. [0049]-[0052], [0114], an terminal having the IP address included in the row of generation of the event corresponding to the event code. Wherein the IP address is the terminal/device identifier, see fig. 5C), and 
a user identifier value for the user (Asano, fig. 5C, par. [0114]-[0116], [0121], the event type code "02" and the user ID "JIRO.MAEDA", The user ID equal "JIRO.MAEDA" is interpreted as the identification of a user that is associated with the event. The value "JIRO.MAEDA" is the event field USER ID is the user identifier value for the user); 
asynchronously to generating and storing the event dataset, based on the identity mapping and a predetermined look-back window (Asano, fig. 8:S23, par. [0077], “In step S23, the flow proceeds to step S24 when the difference between the time stamp included in the row and the current date and time is less than the lifetime; otherwise, the flow proceeds to step S29” Wherein the difference between the time stamp included in the row and the current date and time is interpreted as the predetermined look-back window. It is noted that identity mapping is taught by Xie, fig. 2:220, par. [0027], [0031]), 
updating the first event data to include the user identifier value for the user in the user identifier field (Asano, fig. 8:S29, par. [0086]-[0087], “In step S29, the validity flag of the row is set to "0" via the subscription manager 720, and notification information is provided to the second SOAP processing unit 73 to inform the subscriber 66 in the host having the IP address included in the row of expiration of the lifetime.” Where the provided to the second SOAP processing unit 73 to inform the subscriber 66 in the host having the IP address included in the row of expiration of the lifetime are interpreted as the updating, by the event analytics system, the first event data to include the user identifier value for the user in the user identifier field. The updating is interpreted to occurs in different time as the generating and storing the event dataset. Therefore, the update occurs in a asynchronously manner. It does not occur not simultaneous or concurrent in time with the generating and storing the event dataset).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Asano that teaches an event notification system in which a plurality of devices is connected into Dwivedi that teaches storing information identifying journey instances within unstructured event data of a data intake and processing system. Additionally, this allow analysts to quickly search and analyze large set of raw machine data to visually identify data subsets of interest.
The motivation for doing so would be to alleviate the processing load of an image forming device (Asano par. [0004]). 
However, it is noted that the combination of the prior art of Dwivedi and Asano do not explicitly teach “based on the second event data, generating and storing an identity mapping that maps the device identifier to the user identifier value for the user, wherein the system generates and stores the identity mapping by storing the device identifier in association with the user identifier value for the user;”
On the other hand, in the same field of endeavor, Xie teaches based on the second event data, generating and storing an identity mapping that maps the device identifier to the user identifier value for the user, 
wherein the system generates and stores the identity mapping by storing the device identifier in association with the user identifier value for the user (Xie, fig. 2:220, par. [0027], [0031], “Taking a set of events (e.g., the input events 200) as input, two outputs may be generated: an identity mapping table (e.g., the identity mapping 220) that represents the mappings from unreliable IDs to reliable host entities (e.g., unreliable IDs 222 to reliable hosts 224))” Where reliable hosts are interpreted as the device identifier and, the unreliable IDs are interpreted as the user identifier. Where the identity mapping table is inherent to storing the device identifier in association with the user identifier which defines the identity mapping);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Xie that teaches directly observable identifier of host network traffic in the Internet into Dwivedi that teaches storing information identifying journey instances within unstructured event data of a data intake and processing system, and Asano that teaches an event notification system in which a plurality of devices is connected. Additionally, this allow analysts to quickly search and analyze large set of raw machine data to visually identify data subsets of interest.
The motivation for doing so would be to prevent unwanted traffic from a compromised host (Xie par. [0006]). 

As per claim 9, Dwivedi teaches wherein the user is a first user and the event dataset is a first event dataset, the method further comprising (Dwivedi, fig. 5C, Column 22, Line 52, “associated metadata as rows and column in the table” Where the table in fig. 5C is the first event dataset. Further, fig. 5C:541, Column 23, Lines 37-38, the user id of the person requesting the document. Where the first event in the table has the user id for the person named frank. The person with the user ID frank hereinafter interpreted as the first user): 
identifying third event data for a third event associated with a second user (Dwivedi, fig. 5C:532, . 5C:329, Column 23, Lines 27-31, event data information for the event 532 is identified and extract from a source access log. Where the event 532 is the third event. The information in the column “Event 539” for the row event 532 is the third event data for the third event), 
the third event data comprising a timestamp (Dwivedi, fig. 5C:535, Column 22, Line 65, timestamps 535 can be generated for each event. For example, the timestamp for the event 532 is 10/10/2000 1:56p.m.), 
the device identifier (Dwivedi, fig. 5C:536, Column 22, Line 64, host 536 can be generated for each event. For example, the host name for the event 532 is www2), and 
a second user identifier (Dwivedi, fig. 5C:536, Column 75, Lines 27-29, “the first event and the additional event may include a field that indicates the same value associated with user identification (e.g., a user name).” For example, the user identification for the event 532 is bob); 
updating the event dataset to include the third event data (Dwivedi, fig. 5C:536, 8A:808, Column 42, Lines 50-55, events list will be updated with events in the search results. Where the table showed in fig. 5C has events that is receiving updates. See, fig. 65:6506); and 
asynchronously to updating the event dataset to include the third event data (Dwivedi, fig. 19, Column 24, Lines 44-45, the respective queries of the first step and the second step optionally be executed in parallel. Where the execution of the queries in the data intake and query system is being in the same time/parallel/asynchronously, see also Column 78, Lines 59-6. Further, Column 51, Lines 25-31, the updates are continually which means that the updating for the table herein interpreted as the event dataset is asynchronously with all operations);
Additionally, Xie teaches generating an updated identity mapping by modifying the identity mapping to include the second user identifier (Xie, fig. 3, par. [0034]-[0037],  a iteratively updated of the identity mapping is created to track changes of each user ID is a tracked user ID that maps to a unique host. For example, “FIG. 3 illustrates an example set of input events (an example input of six user login events) shown on a timeline 300.” Where the mapping has the user identifier u2 herein could be interpreted as the second user identifier).

As per claim 10, Dwivedi teaches further comprising: identifying fourth event data for a fourth event associated with the second user (Dwivedi, fig. 7B:713, Column 38, Lines 50-51, “events 713 to 715 will be identified based on the results returned from the keyword index.” Where the event 714 identified is associated with the user bob as illustrated in fig 7B:720), 
the fourth event data comprising a timestamp (Dwivedi, fig. 7B:714, has a time where the time is the timestamp) and the device identifier (Dwivedi, fig. 5C:536, Column 22, Lines, 64-65, a host name is on the second column of the second row of the table a host name is describe as “www2”. Where the host name is interpreted as the device identifier); and 
updating, based on the updated identity mapping (Dwivedi, fig. 5C:536, 8A:808, Column 42, Lines 50-55, events list will be updated with events in the search results. Where the table showed in fig. 5C has events that is receiving updates. See, fig. 65:6506. It is noted that the identity mapping is teach by Xie, fig. 2:220, par. [0027], [0031], above), 
the event dataset to include the fourth event data with the second user identifier included (Dwivedi, fig. 7C, second row last column has event data include the fourth event data with the second user identifier included. For example, the user identifier include is named bob).  

As per claim 11, Dwivedi teaches wherein the device identifier is a first device identifier,the method further comprising (Dwivedi, fig. 5C:536, second column and first row has the first host name where the host name is the device identifier is the first device identifier. For example, www1 is the first device identifier for the event 531 of fig. 5C): 
identifying third event data for a third event (Dwivedi, fig. 5C:533, . 5C:329, Column 23, Lines 27-31, event data information for the event 533 is identified and extract from a source access log. Where the event 533 is the third event. The information in the column “Event 539” for the row event 533 is the third event data for the third event); 
the third event data comprising a timestamp (Dwivedi, fig. 5C:535, Column 22, Line 65, timestamps 535 can be generated for each event. For example, the timestamp for the event 533 is 10/10/2000 1:57p.m.), 
a second device identifier (Dwivedi, fig. 5C:536, Column 22, Line 64, host 536 can be generated for each event. For example, the host name for the event 533 is www2), and 
the user identifier value for the user (Dwivedi, fig. 5C:536, Column 75, Lines 27-29, “the first event and the additional event may include a field that indicates the same value associated with user identification (e.g., a user name).” For example, the user identification for the event 533 is carlos); 
appending the third event data to the event dataset with the second device identifier included (Dwivedi, fig. 5C:533, Column 49, Lines 50-63, an event data 533 is inherent to be generated and appended/stored to the data table prior to be display to the user. Where the data table is interpreted as the event dataset, and the event data 533 is interpreted as to have the third event data to the event dataset with the second device identifier included. Further, 5C:518, Column 24, Lines 27-28, the indexer stores the events with an associated timestamp in a data store. Where the indexer is interpreted to appending the events with an associated timestamp in a data store. Once storing means adding the event to the data store).  

As per claim 12, Dwivedi teaches the method further comprising: generating a report of the event dataset in association with the user (Dwivedi, fig. 8A, Column 42, Lines 10-23, a user selects specific time range in a user interface to search of events that occurs between the time range. The search produce a report contain a plurality of events. For example, the event list generate on fig. 8A:808 is a report originate from a user search based on predefine time range. Where the event list is the report); Page 5 of 14Appl. No. 16/783,954Attorney Docket No.: 058083-1161906-P9452-US Amdt. dated March 3, 2022 Response to Office Action of December 3, 2021 
generating a visualization of the report (Dwivedi, fig. 8A, Column 42, Lines 10-23, fig. 8A:808, “a "visualization tab" that displays various visualizations of the search results.” Where the visualizations is the visualization of the report); and 
providing, to a resource provider computer, information for display of the visualization of the report (Dwivedi, fig.4, Column 17, Lines 52-55, “an interface application installed at a computer of the external result provider that ensures proper communication between the search support system and the external result provider.” Where the computer of the external result provider is the resource provider computer), 
thereby causing the resource provider computer to display the visualization of the report on a display component of the resource provider computer (Dwivedi, fig. 8A:808, Column 42, Lines 20-22, “The events tab also displays an events list 808 that enables a user to view the machine data in each of the returned events.”  Where the displayed event list is inherent to being displayed in the display component of the resource provider computer).  

As per claim 15, Dwivedi teaches a non-transitory computer-readable medium having instructions stored thereon, the instructions executable by a processing device to perform a method comprising (Dwivedi, fig. 66, Column 167, Lines 66-67, “computer-readable instructions stored in a memory device (e.g., memory device(s) 76). A processor (e.g., processing device(s) 74) is "configured to execute a software program" when at least one value associated with the software program is stored in a register that is readable by the processor.” Further, fig. 5A, Column 2, Lines 4-6, an example method that illustrates how indexers process, index, and store data received from forwarders):
wherein the event dataset connects the set of events in chronological order based on the timestamps and the device identifier (Dwivedi, fig. 5C:535-536, Column 27, Lines, 35-53, the events in the table is organized in a chronological order based on time and host name. where the time is a timestamp and the hostname is a device identifier);
appending the second event data to the event dataset (Dwivedi, fig. 7C:731, Column 49, Lines 50-63, a event data 731 is inherent to be generated and appended/stored to the data table prior to be display to the user. Where the data table is interpreted as the event dataset, and the event data 731 is interpreted as the second event data. Further, 5C:518, Column 24, Lines 27-28, the indexer stores the events with an associated timestamp in a data store. Where the indexer is interpreted to appending the events with an associated timestamp in a data store. Once storing means adding the event to the data store);
However, it is noted that the prior art of Dwivedi does not explicitly teach “generating and storing an event dataset including first event data for a set of events associated with a particular user, the first event data comprising a plurality of timestamps, a device identifier, and a null value for a user identifier field; asynchronously to generating and storing the event dataset, based on the identity mapping and a predetermined look-back window, updating the first event data to include the user identifier value for the user in the user identifier field.”
On the other hand, in the same field of endeavor, Asano teaches generating and storing an event dataset (Asano, fig. 5C, par. [0049], “a subscription table 83” Wherein the subscription table is interpreted as the event dataset. Wherein the subscription table is interpreted to storing events that was generated) including first event data (Asano, fig. 5C, par. [0049]-[0052], [0114], the subscription table has an event type 01. The event type 01 hereinafter interpreted as the first event data) for a set of events (Asano, fig. 5C, par. [0049]-[0052], [0114], the subscription table has two events identified with the event type code 01 hereinafter interpreted as the set of events) associated with a particular user (Asano, fig. 5C, par. [0114]-[0116], [0121], “the event type code "01" and the user ID "TARO.SUZUKI", which are respectively filter elements of the first row of the table illustrated in FIG. 5C,” where the user with user ID "TARO.SUZUKI" is interpreted as the particular user), 
the first event data comprising a plurality of timestamps (Asano, fig. 5C, par. [0049]-[0052], [0114], the subscription table has an event type hereinafter interpreted as the first event data occurs in two different time stamp), and
a device identifier (Asano, fig. 5C, par. [0049]-[0052], [0114], the subscription table has an event type hereinafter interpreted as the first event data has  in the terminal having the IP address included in the row of generation of the event corresponding to the event code. Wherein the IP address is the terminal/device identifier), and 
a null value for a user identifier field (Asano, par. [0070], [0079], [0095], “Further, event generator 712 sets the machine ID or the user ID, and the job ID with a "NULL" value as the values of the "EventArgs" 713, and calls the event notification manager 721, which is the event handler.” Where int the user ID with a “NULL” is interpreted as the null value for the user identifier field);
identifying second event data (Asano, fig. 5C, par. [0049]-[0052], [0114], the subscription table has an event type 02. The event type 02 is interpreted as the second event data) for a second event (Asano, fig. 5C, par. [0049]-[0052], [0114], the subscription table has an event type 02 the event associate with the event type 02 hereinafter interpreted as the second event data) associated with the user (Asano, fig. 5C, par. [0114]-[0116], [0121], the event type code "02" and the user ID "JIRO.MAEDA", The user ID equal "JIRO.MAEDA" is interpreted as the identification of a user that is associated with the event), 
the second event data comprising a timestamp (Asano, fig. 5C, par. [0049]-[0052], [0114], the subscription table has an event type hereinafter interpreted as the first event data occurs in one different time stamp), 
the device identifier (Asano, fig. 5C, par. [0049]-[0052], [0114], an terminal having the IP address included in the row of generation of the event corresponding to the event code. Wherein the IP address is the terminal/device identifier, see fig. 5C), and 
a user identifier value for the user (Asano, fig. 5C, par. [0114]-[0116], [0121], the event type code "02" and the user ID "JIRO.MAEDA", The user ID equal "JIRO.MAEDA" is interpreted as the identification of a user that is associated with the event. The value "JIRO.MAEDA" is the event field USER ID is the user identifier value for the user); 
asynchronously to generating and storing the event dataset, based on the identity mapping and a predetermined look-back window (Asano, fig. 8:S23, par. [0077], “In step S23, the flow proceeds to step S24 when the difference between the time stamp included in the row and the current date and time is less than the lifetime; otherwise, the flow proceeds to step S29” Wherein the difference between the time stamp included in the row and the current date and time is interpreted as the predetermined look-back window. It is noted that identity mapping is taught by Xie, fig. 2:220, par. [0027], [0031]), 
updating the first event data to include the user identifier value for the user in the user identifier field (Asano, fig. 8:S29, par. [0086]-[0087], “In step S29, the validity flag of the row is set to "0" via the subscription manager 720, and notification information is provided to the second SOAP processing unit 73 to inform the subscriber 66 in the host having the IP address included in the row of expiration of the lifetime.” Where the provided to the second SOAP processing unit 73 to inform the subscriber 66 in the host having the IP address included in the row of expiration of the lifetime are interpreted as the updating, by the event analytics system, the first event data to include the user identifier value for the user in the user identifier field. The updating is interpreted to occurs in different time as the generating and storing the event dataset. Therefore, the update occurs in a asynchronously manner. It does not occur not simultaneous or concurrent in time with the generating and storing the event dataset).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Asano that teaches an event notification system in which a plurality of devices is connected into Dwivedi that teaches storing information identifying journey instances within unstructured event data of a data intake and processing system. Additionally, this allow analysts to quickly search and analyze large set of raw machine data to visually identify data subsets of interest.
The motivation for doing so would be to alleviate the processing load of an image forming device (Asano par. [0004]). 
However, it is noted that the combination of the prior art of Dwivedi and Asano do not explicitly teach “based on the second event data, generating and storing an identity mapping that maps the device identifier to the user identifier value for the user, wherein the system generates and stores the identity mapping by storing the device identifier in association with the user identifier value for the user;”
On the other hand, in the same field of endeavor, Xie teaches based on the second event data, generating and storing an identity mapping that maps the device identifier to the user identifier value for the user, wherein the system generates and stores the identity mapping by storing the device identifier in association with the user identifier value for the user (Xie, fig. 2:220, par. [0027], [0031], “Taking a set of events (e.g., the input events 200) as input, two outputs may be generated: an identity mapping table (e.g., the identity mapping 220) that represents the mappings from unreliable IDs to reliable host entities (e.g., unreliable IDs 222 to reliable hosts 224))” Where reliable hosts are interpreted as the device identifier and, the unreliable IDs are interpreted as the user identifier. Where the identity mapping table is inherent to storing the device identifier in association with the user identifier which defines the identity mapping);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Xie that teaches directly observable identifier of host network traffic in the Internet into Dwivedi that teaches storing information identifying journey instances within unstructured event data of a data intake and processing system, and Asano that teaches an event notification system in which a plurality of devices is connected. Additionally, this allow analysts to quickly search and analyze large set of raw machine data to visually identify data subsets of interest.
The motivation for doing so would be to prevent unwanted traffic from a compromised host (Xie par. [0006]).

As per claim 16, Dwivedi teaches wherein the user is a first user and the event dataset is a first event dataset, the method further comprising (Dwivedi, fig. 5C, Column 22, Line 52, “associated metadata as rows and column in the table” Where the table in fig. 5C is the first event dataset. Further, fig. 5C:541, Column 23, Lines 37-38, the user id of the person requesting the document. Where the first event in the table has the user id for the person named frank. The person with the user ID frank hereinafter interpreted as the first user): 
identifying third event data for a third event associated with a second user (Dwivedi, fig. 5C:532, . 5C:329, Column 23, Lines 27-31, event data information for the event 532 is identified and extract from a source access log. Where the event 532 is the third event. The information in the column “Event 539” for the row event 532 is the third event data for the third event), 
the third event data comprising a timestamp (Dwivedi, fig. 5C:535, Column 22, Line 65, timestamps 535 can be generated for each event. For example, the timestamp for the event 532 is 10/10/2000 1:56p.m.), 
the device identifier (Dwivedi, fig. 5C:536, Column 22, Line 64, host 536 can be generated for each event. For example, the host name for the event 532 is www2), and 
a second user identifier (Dwivedi, fig. 5C:536, Column 75, Lines 27-29, “the first event and the additional event may include a field that indicates the same value associated with user identification (e.g., a user name).” For example, the user identification for the event 532 is bob);  
updating the event dataset to include the third event data (Dwivedi, fig. 5C:536, 8A:808, Column 42, Lines 50-55, events list will be updated with events in the search results. Where the table showed in fig. 5C has events that is receiving updates. See, fig. 65:6506); and 
asynchronously to updating the event dataset to include the third event data (Dwivedi, fig. 19, Column 24, Lines 44-45, the respective queries of the first step and the second step optionally be executed in parallel. Where the execution of the queries in the data intake and query system is being in the same time/parallel/asynchronously, see also Column 78, Lines 59-6. Further, Column 51, Lines 25-31, the updates are continually which means that the updating for the table herein interpreted as the event dataset is asynchronously with all operations);
Additionally, Xie teaches generating an updated identity mapping by modifying the identity mapping to include the second user identifier (Xie, fig. 3, par. [0034]-[0037],  a iteratively updated of the identity mapping is created to track changes of each user ID is a tracked user ID that maps to a unique host. For example, “FIG. 3 illustrates an example set of input events (an example input of six user login events) shown on a timeline 300.” Where the mapping has the user identifier u2 herein could be interpreted as the second user identifier).  

As per claim 17, Dwivedi teaches the method further comprising: identifying fourth event data for a fourth event associated with the second user (Dwivedi, fig. 7B:713, Column 38, Lines 50-51, “events 713 to 715 will be identified based on the results returned from the keyword index.” Where the event 714 identified is associated with the user bob as illustrated in fig 7B:720), 
the fourth event data comprising a timestamp (Dwivedi, fig. 7B:714, has a time where the time is the timestamp) and
the device identifier (Dwivedi, fig. 5C:536, Column 22, Lines, 64-65, a host name is on the second column of the second row of the table a host name is describe as “www2”. Where the host name is interpreted as the device identifier); and 
updating, based on the updated identity mapping (Dwivedi, fig. 5C:536, 8A:808, Column 42, Lines 50-55, events list will be updated with events in the search results. Where the table showed in fig. 5C has events that is receiving updates. See, fig. 65:6506. It is noted that the identity mapping is teach by Xie, fig. 2:220, par. [0027], [0031], above) the event dataset to include the fourth event data with the second user identifier included (Dwivedi, fig. 7C, second row last column has event data include the fourth event data with the second user identifier included. For example, the user identifier include is named bob).

As per claim 18, Dwivedi teaches wherein the device identifier is a first device identifier, the method further comprising (Dwivedi, fig. 5C:536, second column and first row has the first host name where the host name is the device identifier is the first device identifier. For example, www1 is the first device identifier for the event 531 of fig. 5C): 
identifying third event data for a third event (Dwivedi, fig. 5C:533, . 5C:329, Column 23, Lines 27-31, event data information for the event 533 is identified and extract from a source access log. Where the event 533 is the third event. The information in the column “Event 539” for the row event 533 is the third event data for the third event); 
the third event data comprising a timestamp (Dwivedi, fig. 5C:535, Column 22, Line 65, timestamps 535 can be generated for each event. For example, the timestamp for the event 533 is 10/10/2000 1:57p.m.), a second device identifier (Dwivedi, fig. 5C:536, Column 22, Line 64, host 536 can be generated for each event. For example, the host name for the event 533 is www2), and 
the user identifier value for the user (Dwivedi, fig. 5C:536, Column 75, Lines 27-29, “the first event and the additional event may include a field that indicates the same value associated with user identification (e.g., a user name).” For example, the user identification for the event 533 is carlos);
appending the third event data to the event dataset with the second device identifier included (Dwivedi, fig. 5C:533, Column 49, Lines 50-63, an event data 533 is inherent to be generated and appended/stored to the data table prior to be display to the user. Where the data table is interpreted as the event dataset, and the event data 533 is interpreted as to have the third event data to the event dataset with the second device identifier included. Further, 5C:518, Column 24, Lines 27-28, the indexer stores the events with an associated timestamp in a data store. Where the indexer is interpreted to appending the events with an associated timestamp in a data store. Once storing means adding the event to the data store). 
Additionally, Xie teaches updating the identity mapping to include the second device identifier (Xie, fig. 3, par. [0034]-[0037],  a iteratively updated of the identity mapping is created to track changes of each user ID is a tracked user ID that maps to a unique host. For example, “FIG. 3 illustrates an example set of input events (an example input of six user login events) shown on a timeline 300.” Where the mapping has the user identifier u2 herein could be interpreted as the second user identifier);

As per claim 19, Dwivedi teaches the method further comprising: generating a report of the event dataset in association with the user (Dwivedi, fig. 8A, Column 42, Lines 10-23, a user selects specific time range in a user interface to search of events that occurs between the time range. The search produce a report contain a plurality of events. For example, the event list generate on fig. 8A:808 is a report originate from a user search based on predefine time range. Where the event list is the report); 
generating a visualization of the report (Dwivedi, fig. 8A, Column 42, Lines 10-23, fig. 8A:808, “a "visualization tab" that displays various visualizations of the search results.” Where the visualizations is the visualization of the report); and 
providing, to a resource provider computer, information for display of the visualization of the report (Dwivedi, fig.4, Column 17, Lines 52-55, “an interface application installed at a computer of the external result provider that ensures proper communication between the search support system and the external result provider.” Where the computer of the external result provider is the resource provider computer), 
thereby causing the resource provider computer to display the visualization of the report on a display component of the resource provider computer (Dwivedi, fig. 8A:808, Column 42, Lines 20-22, “The events tab also displays an events list 808 that enables a user to view the machine data in each of the returned events.”  Where the displayed event list is inherent to being displayed in the display component of the resource provider computer).  

8.	Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Dwivedi et al. (US 11151125 B1) in view of Asano (US 20130194604 A1) in further view of Xie et al. (US 20100313264 A1) still in further view of Cohn (US 20170352055 A1).

As per claim 6, Dwivedi, Asano and Xie teach all the limitations as discussed in claim 1 above. 
However, it is noted that the combination of the prior art of Dwivedi and Xie do not explicitly teach “further comprising: receiving, by the event analytics system, third event data for a third event, the third event data comprising a timestamp and the user identifier value for the user, wherein the third event data was generated offline; and appending, by the event analytics system, the third event data to the event dataset.”
On the other hand, in the same field of endeavor, Cohn teaches further comprising: receiving, by the event analytics system, third event data for a third event, the third event data comprising a timestamp and the user identifier value for the user, wherein the third event data was generated offline (Chon, par. [0045], [0057], offline conversions information received by the offline conversions receiver. Where the offline conversions information is the third event data. The offline conversions information correspond to one offline conversion event. Where the one offline conversion event is interpreted as the third event. Further the offline conversion event comprises of a timestamp for the action, identifying information for the offline user that performed the action. Offline events is inherent to occurred/generated offline in a computer system); and 
appending, by the event analytics system, the third event data to the event dataset (Chon, fig. 4:415, par. [0080], “The online system 140 (e.g., the user identity correlator 260) stores 415 the offline conversion for the local user.” Where stores the offline conversion is interpreted as appending the offline conversion to a data storage. Where the offline conversion has the third event data. The event dataset is taught by Dwivedi, fig. 5C, Column 22, Lines, 51-52, above).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chon that teaches real-time tracking of offline transactions into the combination of Dwivedi that teaches storing information identifying journey instances within unstructured event data of a data intake and processing system, Asano that teaches an event notification system in which a plurality of devices is connected, and Xie that teaches directly observable identifier of host network traffic in the Internet. Additionally, this allow analysts to quickly search and analyze large set of raw machine data to visually identify data subsets of interest.
The motivation for doing so would be to allowing the third party system to better understand the effects of its sponsored content (Chon par. [0004]).

As per claim 7, Dwivedi, Asano, Xie, and Chon teach all the limitations as discussed in claim 6 above. 
Additionally, Dwivedi teaches wherein the third event data comprises one or more of: an in-store purchase, a call center log, or third-party customer data (Dwivedi, fig. 5C:537, Column 23, Lines 44-45, “server access log is retained and stored as part of the corresponding events” Where the server access log is interpreted as the call center log).  

As per claim 13, Dwivedi, Asano and Xie teach all the limitations as discussed in claim 8 above. 
However, it is noted that the combination of the prior art of Dwivedi and Xie do not explicitly teach “the method further comprising: receiving third event data for a third event; the third event data comprising a timestamp and the user identifier value for the user, wherein the third event data was generated offline; and appending the third event data to the identity mapping.”
On the other hand, in the same field of endeavor, Cohn teaches the method further comprising: receiving third event data for a third event; 
the third event data comprising a timestamp and the user identifier value for the user, wherein the third event data was generated offline (Chon, par. [0045], [0057], offline conversions information received by the offline conversions receiver. Where the offline conversions information is the third event data. The offline conversions information correspond to one offline conversion event. Where the one offline conversion event is interpreted as the third event. Further the offline conversion event comprises of a timestamp for the action, identifying information for the offline user that performed the action. Offline events is inherent to occurred/generated offline in a computer system); and 
appending the third event data to the identity mapping (Chon, fig. 4:415, par. [0080], “The online system 140 (e.g., the user identity correlator 260) stores 415 the offline conversion for the local user.” Where stores the offline conversion is interpreted as appending the offline conversion to a data storage. Where the offline conversion has the third event data. The event dataset is taught by Dwivedi, fig. 5C, Column 22, Lines, 51-52, above).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chon that teaches real-time tracking of offline transactions into the combination of Dwivedi that teaches storing information identifying journey instances within unstructured event data of a data intake and processing system, Asano that teaches an event notification system in which a plurality of devices is connected, and Xie that teaches directly observable identifier of host network traffic in the Internet. Additionally, this allow analysts to quickly search and analyze large set of raw machine data to visually identify data subsets of interest.
The motivation for doing so would be to allowing the third party system to better understand the effects of its sponsored content (Chon par. [0004]).

As per claim 20, Dwivedi, Asano and Xie teach all the limitations as discussed in claim 15 above. 
However, it is noted that the combination of the prior art of Dwivedi and Xie do not explicitly teach “the method further comprising: receiving third event data for a third event; the third event data comprising a timestamp and the user identifier value for the user, wherein the third event data was generated offline; and appending the third event data to the identity mapping.”
On the other hand, in the same field of endeavor, Cohn teaches the method further comprising: receiving third event data for a third event; 
the third event data comprising a timestamp and the user identifier value for the user, wherein the third event data was generated offline (Chon, par. [0045], [0057], offline conversions information received by the offline conversions receiver. Where the offline conversions information is the third event data. The offline conversions information correspond to one offline conversion event. Where the one offline conversion event is interpreted as the third event. Further the offline conversion event comprises of a timestamp for the action, identifying information for the offline user that performed the action. Offline events is inherent to occurred/generated offline in a computer system); and 
appending the third event data to the identity mapping (Chon, fig. 4:415, par. [0080], “The online system 140 (e.g., the user identity correlator 260) stores 415 the offline conversion for the local user.” Where stores the offline conversion is interpreted as appending the offline conversion to a data storage. Where the offline conversion has the third event data. The event dataset is taught by Dwivedi, fig. 5C, Column 22, Lines, 51-52, above).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chon that teaches real-time tracking of offline transactions into the combination of Dwivedi that teaches storing information identifying journey instances within unstructured event data of a data intake and processing system, Asano that teaches an event notification system in which a plurality of devices is connected, and Xie that teaches directly observable identifier of host network traffic in the Internet. Additionally, this allow analysts to quickly search and analyze large set of raw machine data to visually identify data subsets of interest.
The motivation for doing so would be to allowing the third party system to better understand the effects of its sponsored content (Chon par. [0004]).

Response to Arguments
9. 	Amendments to claims 1, 8, 10, and 15 overcomes the objections of the last office action (applicant’s argument page 10); therefore, these objections are hereby withdrawn.

10. 	Applicant's arguments, filed on 03/03/2022 with respect to the rejection of claims 1-20 under 35 U.S.C. §103 (Applicant’s arguments, pages 10-14), have been fully considered and are but are moot. Therefore, the rejection has been maintained and see the reasons below. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).

Applicant argues that Dwivedi et al. (US 11151125 B1) or Xie et al. (US 20100313264 A1) do not teach “first event data in an event dataset includes a null value for a user identifier field” (Applicant arguments, page 11). It is respectfully submitted that the a null value for a user identifier field was not presented in the claims that was examine. Therefore, it was not taught by either Dwivedi et al. (US 11151125 B1) or Xie et al. (US 20100313264 A1). However, now in the present office action a similar limitation presented is being taught by the newly prior art added Asano (US 20130194604 A1) as shown above. Claims 1, 8, and 15 comprises of similar limitations; therefore, the above answer is applied for all independent claims.

Applicant argues that Dwivedi et al. (US 11151125 B1) or Xie et al. (US 20100313264 A1) do not teach “A user identifier value for the user is then associated with other data in the first dataset in an identity mapping, which is used to asynchronously update the first event data to include the user identifier value for the user.” (Applicant arguments, page 11). This limitation differs from the presented limitations in claims. Therefore, it’s unclear what is the applicant argument. If the applicant argument is regarding to the follow limitation “based on the second event data, generating and storing, by the event analytics system, an identity mapping that maps the device identifier to the user identifier value for the user, wherein the event analytics system generates the identity mapping by storing the device identifier in association with the user identifier value for the user;” It is respectfully submitted that the prior art of Xie teaches these limitations. Xie, “Taking a set of events (e.g., the input events 200) as input, two outputs may be generated: an identity mapping table (e.g., the identity mapping 220) that represents the mappings from unreliable IDs to reliable host entities (e.g., unreliable IDs 222 to reliable hosts 224))” Where reliable hosts are interpreted as the device identifier and, the unreliable IDs are interpreted as the user identifier. Where the identity mapping table is inherent to storing the device identifier in association with the user identifier which defines the identity mapping, see fig. 2:220, par. [0027], [0031])

Applicant’s argument (Applicant’s arguments, page 12) appears that the Applicant wants to argue that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivations are the following: In Dwivedi the motivation to do so would be to improve the effectiveness of business operations (Dwivedi par. [0048]). In Xie the motivation for doing so would be to prevent unwanted traffic from a compromised host (Xie par. [0006]).

Applicant argues that the prior arts of Dwivedi et al. (US 11151125 B1) or Xie et al. (US 20100313264 A1) do not teach “asynchronously to generating and storing the event dataset, based on the identity mapping and a predetermined look-back window, updating, by the event analytics system, the first event data to include the user identifier value for the user in the user identifier field.” (Applicant arguments, pages 12). It is respectfully submitted that neither the prior arts of Dwivedi et al. (US 11151125 B1) or Xie et al. (US 20100313264 A1) are used to teach this limitation in the currently rejection but the newly added prior art of Asano (US 20130194604 A1) teaches this limitation as shown above. Claims 1, 8, and 15 comprises of similar limitations; therefore, the above answer is applied for all independent claims.

Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
		
Prior Art of Record
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawamura et al. (US 20090177610 A1), teaches business process analysis.
Liu et al. (US 20200357026 A1), teaches segment targeting system generates target segment audiences for delivery of digital content.
Lipka et al. (US 20190007509 A1), teaches identifying website visitors.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168